t c summary opinion united_states tax_court gary l scalone and sandra vieira scalone petitioners v commissioner of internal revenue respondent docket no 15287-08s filed date randall p andreozzi and teia m bui for petitioners anne d melzer and john m janusz for respondent summary opinion holmes judge gary scalone and his former wife have a child who lives most of the year with her in their separation agreement however she stated that gary would be entitled to claim the child as his dependent f or calendar_year and for any taxable years henceforth she also promised that if gary kept current with his child_support payments she would herself fill out an irs form declaring this and attach it to her income_tax return gary kept his side of the deal and was current with his support payments in his ex however refused to sign the irs form gary claimed the child as a dependent and attached a copy of the separation agreement to the joint return that he filed with his new wife we must decide whether that’s good enough for him to claim the child as his dependent background gary and sandra scalone are married and live in rochester new york they have one child of their own a s and one n s from gary’s earlier marriage to denise scalone this case is about gary’s entitlement to the dependency_exemption and child_tax_credit for n s for tax_year in gary and denise signed a separation agreement that gave them joint custody of n s but fixed n s ’s primary residence with denise the agreement also says that gary shall this case was tried under sec_7463 and was jointly submitted under rule since the scalones chose small-case status the decision isn’t reviewable by any other court and this opinion shouldn’t be cited as precedent unless we say otherwise all section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure we refer to minor children by their initials rule a be entitled to claim n s as a dependent for tax purposes f or calendar_year and for any taxable years henceforth and denise promised to sign a declaration on forms acceptable to the internal_revenue_service that she would not claim n s as a dependent if gary kept current on his child_support we also note that gary agreed to pay child_support in an amount that exceeded what new york law required the form that’s most acceptable to the internal_revenue_service is form_8332 release of claim to exemption for child of divorced or separated parents a taxpayer who uses this form is unlikely to be hassled by the irs and gary did try to get his ex to fill it out she refused even though gary was current on his support payments the scalones understandably feeling entitled to do so claimed n s as a dependent on their income_tax return instead of a form_8332 however they attached a signed copy of the separation agreement to their tax_return the commissioner disallowed the dependency_exemption and the child_tax_credit for n s and sent the scalones a notice_of_deficiency the case was headed for trial in in the notice_of_deficiency the commissioner remarkably refused the scalones the same exemption and credit for a s --their own child who lived with them throughout the commissioner has since wisely decided to concede this issue buffalo when the scalones and the commissioner agreed to submit it for decision under rule discussion the parties agree that the entire fight comes down to whether n s is the scalones’ dependent_child if she is then the scalones get to claim her as a dependent and win a child_tax_credit too see sec_24 linking the credit for a qualifying_child to the child’s status under sec_152 but dependent is one of those english words that the code tortures into having a very specific meaning a dependent_child in tax law means a child who gets more than half her support from a taxpayer with whom she lives for more than half of the year see sec_152 c the general_rule for children of divorced parents is that the custodial_parent gets to claim them as dependents but the divorce decree or separation agreement can say otherwise sec_1_152-4 income_tax regs divorcing parents can either agree who has custody for this purpose or leave it to a judge to count the number of days each year that the child is in each parent’s care and treat the one who has physical custody for the greater portion of the calendar_year as having custody sec_1_152-4 income_tax regs because we decide this case on a preponderance_of_the_evidence we don’t need to address either party’s arguments about shifting the burden_of_proof under sec_7491 we don’t have to do that kind of math here because gary and denise had a separation agreement that said n s ’s primary residence would be with denise that means denise was n s ’s custodial_parent that also means there’s no hope for the scalones under the general_rule but the rule has exceptions and the scalones point us to sec_152 which applies where the custodial_parent signs a written form called a declaration in which she states that she won’t claim that child as a dependent and the noncustodial_parent then attaches the executed declaration to his tax_return for that year see sec_152 form_8332 is the irs form most people use to make this declaration but a taxpayer can use any statement that conform s to the substance of form_8332 see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the scalones rely on this exception whether something conforms to the substance of form_8332 is not always an easy question when the scalones filed their taxes a form_8332 required the name of the noncustodial_parent the noncustodial parent’s social_security_number the name of the child or children the tax_year or years the exemption was being released for the custodial parent’s social_security_number the signature of the custodial_parent and the date of the custodial parent’s signature what makes this part of tax law complicated is that some of the information that’s listed on the form_8332 is absolutely required and some is just helpful to the irs in processing the return our court has emphasized for example the importance of the custodial parent’s signature on this declaration see eg 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir see also himes v commissioner tcmemo_2010_97 ms wyke’s failure to sign is the controlling factor in this case the signature of the custodial_parent releasing the claim to the dependent_exemption is a statutory requirement that cannot be waived emphasis added the code itself says the custodial_parent has to sign a written declaration see sec_152 and it’s not up to judges to rewrite the law both gary and denise however did sign the separation agreement and gary correctly points out that almost all the information on a form_8332 is in that agreement--the only things missing are his and denise’s social_security numbers that gary’s number isn’t in the agreement isn’t a problem--his number is elsewhere on the return--but the absence of his ex’s number may be a problem the first question we have to answer then is whether the custodial parent’s social_security_number like her signature is absolutely required information or whether it’s just helpful information that shouldn’t get in the way of gary’s right to claim n s as a dependent the scalones aren’t the first couple to be in this fix and we can look to other cases those cases show that we have accepted declarations that lack a parent’s social_security_number s see boltinghouse v commissioner tcmemo_2003_134 bramante v commissioner tcmemo_2002_228 neither the statute nor the regulations require that the release contain the custodial parent’s social_security_number but the commissioner points us to two cases as well and says that his cases prove that the separation agreement isn’t good enough because it doesn’t have gary and denise’s social_security numbers in nixon v commissioner tcmemo_2011_249 tax ct memo lexi sec_245 at a father claimed dependency_exemptions for his two minor children even though he didn’t attach a signed form_8332 or other signed declaration to his income_tax return instead he gave the commissioner an unsigned form_8332 and letters explaining that his ex-wife refused to sign the form despite his being entitled to the exemption see id at not surprisingly we held that none of these documents sufficed and the problem was not just a missing social_security_number it was the lack of anything signed by the ex-wife see id at the second case that the commissioner relies on gessic v commissioner tcmemo_2010_88 tax ct memo lexis is also quite different from the scalones’ situation in gessic the taxpayer father attached a single initialed page from his separation agreement5 that also failed to include social_security numbers see id at this separation agreement also didn’t include the names of the parents’ minor children and although the father’s right to claim his children as dependents was conditioned on his staying current on support payments it was also conditioned on his ex’s not returning to full-time employment paying her more than dollar_figure per year see id at we held that gessic was different from boltinghouse and that the attached page from the separation agreement didn’t comply with sec_152 see id at the problem wasn’t missing social_security numbers but our inability to figure out how to determine what tax years the waiver contained in the agreement was applicable to because of the agreement’s requirement that the ex-wife not be employed and earning more than dollar_figure per year id at the gessics gave the commissioner a complete copy before trial it’s not clear from the record if the custodial_parent signed this copy see gessic v commissioner tcmemo_2010_88 tax ct memo lexis at the scalones’ attachment omits social_security numbers but includes names and dates and has nothing like the income threshold of the separation agreement in gessic we found a third case that the commissioner didn’t point us to in briscoe v commissioner tcmemo_2011_165 tax ct memo lexi sec_162 at we held that a valid child-support order granting the taxpayer father the dependency_exemption for his minor child and signed by his ex-wife didn't comply with sec_152 like the separation agreement in this case the order lacked the custodial parent’s social_security_number see id at but unlike the separation agreement in this case the order also didn’t fully state the years to which it applied see id this turns out to be very important the separation agreement here states that gary shall receive the dependency_exemption f or calendar_year and for any taxable years henceforth with this language denise was giving gary the right to claim n s as a dependent for all years from into the future the applicable regulations specifically allow this kind of general release see sec_1_152-4t q a-4 temporary income_tax regs supra release may be for all future years we also specifically find that this phrase is denise’s unconditional promise not to claim n s as a dependent as the scalones point out our facts are much closer to those in boltinghouse boltinghouse and his ex-wife signed a separation agreement that gave him the dependency_exemption for one of their two minor daughters see boltinghouse tcmemo_2003_134 tax ct memo lexi sec_134 at like the agreement here it omitted the parents’ social_security numbers see id at the commissioner argued that these omissions and the fact that the couple’s later divorce decree didn’t specifically incorporate the separation agreement meant that boltinghouse couldn’t rely on the separation agreement to support his claim to the dependency_exemption for his child see id at we agreed however with boltinghouse we first observed that the code and regulations didn’t require a custodial parent’s waiver to be incorporated into the decree see id at but more importantly we found that the agreement while not listing every year that it applied to unambiguously stated that it was to apply to all future years distinguishing it from cases involving a release for all future years that didn’t specify how to treat the year it was executed see id at and we held that it didn’t matter whose social_security_number was missing see id at here there’s no ambiguity about what year gary was entitled to claim n s as a dependent the separation agreement is unequivocal that f or calendar_year and for any taxable years henceforth the father shall be entitled to claim the minor child n s as a dependent_exemption for purposes of income_tax returns emphasis added gary’s entitlement is absolute the only omission on the agreement was the parents’ social_security numbers and even those the parties later stipulated as we noted in boltinghouse and bramante and consistent with the plain language of sec_152 this oversight isn’t fatal to the separation agreement’s serving as the required declaration the commissioner has a second argument though he argues that even if the absence of the parents’ social_security numbers doesn’t sink the scalones conditional language in the separation agreement should there is conditional language kind of but we disagree that it’s important the language the commissioner points to states that wife agrees to sign a written declaration on forms acceptable to the internal_revenue_service that she will not claim the child as an income_tax dependent_exemption for any taxable_year commencing calendar_year provided that for the applicable calendar_year she continues to receive child_support payments as agreed from the husband and such payments are current as of december of the applicable tax_year the wife further agrees to attach the declaration form required by the applicable rules and regulations of the internal_revenue_code to her income_tax return emphasis added this provision mentions a written declaration --clearly a form_8332 and the commissioner is correct that it has a quid pro quo but it’s a very odd one if gary is current with support denise promises to complete a form_8332 and attach it to her tax return--something that would have no effect on gary’s right to claim n s as a dependent on his tax_return which she gave away in the preceding sentence of the agreement it would sure have been a lot easier for gary if denise had given him a signed form_8332 but as we pointed out earlier the code doesn’t require it we apply the agreement as it stands find that n s was the scalones’ qualifying_child for and hold that the scalones are entitled to a dependency_exemption and a child credit for n s that year decision will be entered for petitioners
